MEMORANDUM **
Hector Gonzalez-Govea appeals his conviction and 33-month sentence following his guilty plea to illegal reentry following deportation, in violation of 8 U.S.C. § 1326.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Gonzalez-Govea’s counsel has submitted a brief stating that he has found no meritorious issues for review. No supplemental pro se brief was filed, and the government did not file a brief.
Our consideration of counsel’s brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.